Citation Nr: 1131971	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-25 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran has active duty from August 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for hearing loss and tinnitus.

In July 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's bilateral hearing loss was incurred in or aggravated by active duty service.

2.  The probative evidence of record demonstrates that the Veteran's tinnitus was incurred in or aggravated by active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in or aggravated by active duty service.  38 U.S.C.A.      §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).

As will be discussed in full below, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted; therefore, a full discussion of whether VA met these duties, including consideration of substantial compliance with the July 2010 Board remand directives, is not needed as no prejudice can flow to the Veteran from any notice or assistance error based upon the full grant of the benefit sought.  It is important to note, however, that the Agency of Original Jurisdiction (AOJ) provided notice with respect to the process by which an initial disability rating and effective date is established in correspondence dated in July 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  The Veteran's tinnitus, however, is not a disability for which service connection may be granted on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

At the time of the August 2010 VA examination, the Veteran demonstrated pure tone thresholds, in decibels, in the right ear of 45, 50, 70, 70, 75, and in the left ear of 30, 45, 65, 65, 65, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 64 percent in the right ear and 80 percent in the left ear.  Based upon these results, the Veteran's bilateral hearing loss meets the VA requirements for consideration as a disability.  At the time of the examination, the Veteran also reported tinnitus.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of tinnitus or bilateral hearing loss.  It is significant that while the Veteran asserts that he was treated in a military facility in Germany, such records have not been located and a Formal Finding of Unavailability of the same was issued in November 2010.  It is also significant that the Veteran's record of service separation physical examination is not associated with his service treatment records. 

In his February 2005 statement, the Veteran reported that he was completing a night-time training exercise in October or November 1964 and instructors were firing shots overhead and engaging simulated land mines.  He reported that the service members were required to crawl across the ground, avoiding the overheard shots.  He reported that a simulated land mine exploded approximately two or three feet from his head, on the right side.  He reported that he began to experience constant ringing in his right ear.  He reported that such grew worse, and he experienced decreased hearing acuity in the right ear and sought treatment in-service while he was stationed in Germany.  He reported that his ear was irrigated due to wax build-up at that time, but that such treatment did not alleviate his symptoms.  He reported that his symptoms had grown worse over time.  

One of the Veteran's fellow service members, in a statement dated in October 2005, reported that he knew the Veteran prior to his military service and that he did not know the Veteran to have had auditory difficulties.  He reported that he was with the Veteran during service in Germany, in May or June 1965, and noticed that the Veteran had difficulty hearing conversations and required things to be repeated.  He reported that the Veteran told him, at that time, of the simulated land mine explosion and decreased hearing acuity and tinnitus since that time.  He reported that he had seen the Veteran over the past years, since separation from service, and that he noticed that the Veteran's hearing had grown worse and that the Veteran still complained of hearing loss and tinnitus.  

The Veteran's former wife, in a statement dated in August 2010, reported that the Veteran told her about the simulated land mine explosion during his Christmas leave in December 1964.  She reported that at that time, the Veteran complained of tinnitus.  She reported that she accompanied the Veteran to Germany and that he was still complaining of decreased hearing acuity and tinnitus.  She reported that she saw him come home after treatment with a white bandage over his right ear and that the Veteran reported that his right ear had been irrigated.  She reported that the Veteran's symptoms had grown worse over time and that he always complained of tinnitus.  

Despite the fact that the record is void of documentation of complaints or treatment for hearing difficulty during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure, and the Veteran's fellow service member and former wife are competent to describe what they observed or heard.  There is no evidence that the Veteran, his fellow service member, or his former wife, are not credible.  Thus, based on the foregoing, the Board finds that the Veteran indeed was exposed to acoustic trauma during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Having determined that the Veteran was exposed to acoustic trauma in service, the Board must now determine whether there is nexus between the Veteran's bilateral hearing loss and tinnitus and his service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

At the time of the Veteran's August 2010 VA examination, the examiner noted the Veteran's reported hearing loss and tinnitus subsequent to a simulated land mine explosion two feet from his head.  She noted the Veteran's reported treatment for wax build-up during service.  The Veteran reported that he was also exposed to noise from weapons and typewriters in the typing pool during service.  The Veteran reported that he was a truck driver for about two years and that he worked in pipeline construction for more than 30 years where he was exposed to machinery and heavy equipment.  He also reported that he was a recreational hunter.  The Veteran reported constant tinnitus, beginning in 1964, subsequent to the simulated land mine explosion.  Subsequent to review of the claims file, the examiner opined that it was as likely as not that the Veteran's hearing loss and tinnitus were related to service, specifically, to his military noise exposure.  She noted the Veteran's normal hearing acuity measured at the time of his enlistment in service and the fact that there was no evidence of hearing acuity measurement at the time of his separation from service.  It is clear by the record that the examiner considered the Veteran's lay statements as to his in-service noise exposure, as well as his post-service noise exposure, in rendering a nexus opinion.  

The Board notes here that the lay statements of record indicate that the Veteran only asserts that he experienced decreased right-ear hearing acuity and tinnitus during service, and that his bilateral symptoms began after service.  As the Board has conceded in-service acoustic trauma and the examiner attributed the Veteran's current bilateral hearing loss and tinnitus to his active service, specifically, to his in-service acoustic trauma, there need not be inquiry as to the incurrence of left-ear auditory symptoms during service.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board has found that the Veteran was exposed to acoustic trauma during his active service.  There is clinical evidence of bilateral hearing loss comporting with VA standards and tinnitus.  There is also clinical evidence of a positive nexus between the Veteran's bilateral hearing loss and tinnitus and his active service, specifically, his in-service acoustic trauma.  38 C.F.R. § 3.303(b). 



(CONTINUED ON THE NEXT PAGE)

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred bilateral hearing loss and tinnitus as a result of the acoustic trauma he experienced during his active service, and the claims are granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.

Service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


